DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “an external magnetic field” on line 9 is indefinite.  Applicant has already recited “an external magnetic field” on line 5, and the difference and relationship between these recitations is unclear.  As best understood, in light of paragraph [34] of the disclosure, applicant is measuring one magnetic field, that is, the Earth’s magnetic field.  As such, the above external magnetic fields are the same magnetic field, but where applicant is distinctly reciting them.  Note that applicant recites a similar feature in Claim 10 but where in Claim 10, applicant recites “the external magnetic field” on line 7 and not “an external magnetic field.”
As to Claim 2,
The phrase “in a three-dimensional coordinate system having an origin on an axis of rotation of the first body relative to the second body, the first azimuth information includes a first azimuth vector connecting the origin to a first point defined by external magnetic field components in first and second directions, the second azimuth information includes a second azimuth vector connecting the origin to a second point defined by external magnetic field components in third and fourth directions, the first direction is substantially parallel to a plane of the first body part, the second direction is substantially normal to the plane of the first body part, the third direction is substantially parallel to a plane of the second body part, and the fourth direction is substantially normal to the plane of the second body part” on lines 2-11 is indefinite.  In the above phrase, applicant references external magnetic field components, but applicant already recites an external magnetic field twice in Claim 1.  As best understood, the external components are part of one or both of the external magnetic fields recited in Claim 1, but these components are being distinctly recited from the fields.  As such, the difference and relationship between the fields and the components is unclear.  
As to Claim 3,
The phrase “calculating an angle between the first and second body parts includes calculating an angle between the first and second azimuth vectors” on lines 1-2 is indefinite.
1) The above phrase, as best understood, is referring to the calculating as if it were a method step, but Claim 1 recites “a control unit configured to … calculate an angle.”  As such, the above phrase does not reasonably refer to the previous calculate an angle feature as it is not a method step. The difference and relationship between these two calculation features is therefore unclear as applicant does not use any antecedent terms to make clear that the above phrase is referring to the previous calculate an angle feature.
2) Applicant is reciting “an angle” but that applicant already recites an angle in Claim 1.  As best understood, these angles refer to the same angle but are being distinctly recited.  As such, the difference and relationship between the two angles is unclear. Applicant further recites “an angle” twice in the above phrase, and the difference and relationship between both angle recitations, and the angle recitation in Claim 1, is also unclear.
3) The above phrase is a method step of calculating an angle, but MPEP 2173.05(p)(II) makes clear that reciting method steps of using an apparatus inside an apparatus claim is indefinite.  It is unclear what statutory category the above claim feature should be examined under.   
As to Claim 11,
The phrase “changing a state of an interface of the foldable device based on a calculated size of the angle” on lines 1-2 is indefinite.  Claim 11 is a method of using claim, but applicant is reciting that the step is based on “a calculated size of the angle.” 
1) Applicant does not previously recite any calculated size of the angle,  and thus it unclear if this phrase is a method step of calculating the size, or if applicant is referring to a prior calculating and where the calculation is not performed during the method steps of the claim.  This issue is raised because applicant obtains the angle in Claim 10, but applicant does not recite any calculating of the angle between the calculating of the angle and the calculating of the size in the above phrase.  However, applicant must have previously calculated the size of the angle in order to refer have calculated size as claimed.  The above phrase is therefore indefinite.
2) It is unclear what applicant means by a calculated size of the angle in that an angle does not have a size.  The difference between the size of the angle and the angle itself is therefore unclear.
As to Claim 12,
The phrase “in a three-dimensional coordinate system having an origin on an axis of rotation of the first body relative to the second body, the first azimuth information includes a first azimuth vector connecting the origin to a first point defined by external magnetic field components in at least first and second directions, the second azimuth information includes a second azimuth vector connecting the origin to a second point defined by external magnetic field components in third and fourth directions, the first direction is substantially parallel to a plane of the first body part, the second direction is substantially normal to the plane of the first body part, the third direction is substantially parallel to a plane of the second body part, and the fourth direction is substantially normal to the plane of the second body part” on lines 2-11 is indefinite.  In the above phrase, applicant references external magnetic field components, but applicant already recites an external magnetic field twice in Claim 10.  As best understood, the external components are part of one or both of the external magnetic fields recited in Claim 10, but these components are being distinctly recited from the fields.  As such, the difference and relationship between the fields and the components is unclear.  
As to Claim 13,
The phrase “an external magnetic field component” on lines 2-3, 4, 5-6, and 7 is indefinite.  Applicant has already recited “an external magnetic field” on line 4 of Claim 10 , and the difference and relationship between these recitations is unclear.  As best understood, in light of paragraph [34] of the disclosure, applicant is measuring one magnetic field, that is, the Earth’s magnetic field.  As such, the above external magnetic field components are part of the already recited magnetic field, but where applicant is distinctly reciting them.  As such, the above phrase is indefinite.
As to Claim 14,
The phrases “determining a first time at which the first pickup voltage with time equals to the first reference voltage as a first peak occurrence time” on lines 4-6 and “determining a second time at which the second pickup voltage with time equals to the second reference voltage as a second peak occurrence time” on lines 9-11 are indefinite. Applicant is reciting that the pickup voltage is “with time,” but the pickup voltage was not previously stated to include time, and it is unclear how a voltage includes a time.  Applicant may mean that the voltage is at a specific time, but this is different than stating that it is with a time.
As to Claim 15,
The phrase “calibrating the first and second magnetic sensors to remove origin offsets thereof” on lines 1-2 is indefinite.  Claim 13, from which this claim depends, already recites calculating first, second, third, and fourth shifts of the respective peaks due to external magnetic field components. As best understood, these shifts are the same thing as the origin offsets.  As such, the above phrase is indefinite because applicant is distinctly reciting the origin offsets from the previously recited shifts, and is therefore referencing the same concept with different and distinct terminology, but where they are not distinct.  
As to Claim 16,
The phrase “the calibrating comprises: calculating first and second origin offsets of the first and second fluxgate elements and storing the first and second origin offsets in a data storage unit; calculating third and fourth origin offsets of the third and fourth fluxgate elements of the second magnetic sensor unit and storing the third and fourth origin offset magnitudes in the data storage unit; and applying the first to fourth origin offsets when calculating the angle between the first and second body parts” on lines 2-8 is indefinite.
1) Applicant already recites origin offsets in Claim 15, and as best understood, these already recited origin offsets would include the first, second, third, and fourth origin offsets recited in the above phrase.  As such, the difference and relationship between the already recited origin offsets and those recited in the above phrase are unclear because applicant is distinctly reciting these features but where they are not distinct.
2) Claim 13, from which this claim depends, already recites calculating first, second, third, and fourth shifts of the respective peaks due to external magnetic field components. As best understood, these shifts are the same thing as the origin offsets.  As such, the above phrase is indefinite because applicant is distinctly reciting the origin offsets from the previously recited shifts, and is therefore referencing the same concept with different and distinct terminology, but where they are not distinct.  
As to Claim 17,
The phrase “the first origin offset and the second origin offset are used for generating the first azimuth information; and the third origin offset and the fourth origin offset are used for generating the second azimuth information” on lines 2-5 is indefinite.  Claim 17 is a method claim, but the above phrase does not recite any method steps.  Instead, applicant recites the phrase “are used for generating,” but such a phrase recites an intended use of the offsets and does not recite a positive method step of using the offsets.  Such a phrase raises an issue of indefiniteness because it is unclear if the above use is required during the method.  Applicant is essentially using apparatus claim language by reciting an intended use, but reciting apparatus claim language in a method claim renders the claim under because it is unclear under which statutory category the above phrase should be examined, similar to that is described in MPEP 2173.05(p).  As such, the above phrase is indefinite.
As to Claims 2-9, 13, 14, 15, 16, 17, 18, 19, and 20,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
As to Claim 11 The phrase “changing a state of an interface of the foldable device based on a calculated size of the angle” on lines 1-2 recites, in the past tense, “a calculated size of the angle.”  Applicant however does not obtain the angle until the last step of Claim 10.  As such, applicant could not reasonably have obtained a size of the angle prior to obtaining the angle in Claim 10.  Applicant however does not recite a method step of calculating a size of the angle, and thus applicant cannot refer to the “calculated size of the angle” in the past tense without having first reciting a method step of calculating the size of the angle.  The above phrase is therefore omitting an essential step of calculating the size of the angle prior to reciting “a calculated size of the angle.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kim) (US 2013/0215041).
As to Claim 1,
Kim discloses An apparatus comprising: a first body part (B1); a second body part (B2) that is rotatably coupled to the first body part (Paragraph [0147]); a first magnetic sensor unit disposed in the first body part (Figure 2), (Paragraphs [0158],[0159] / note the inclination sensor in region R1 / B1), the first magnetic sensor unit being configured to: detect an intensity of an external magnetic field applied to the first magnetic sensor unit, and generate first azimuth information representing a direction in which the first body part is oriented (Paragraphs [0158]-[0160] / note this is a property of the magnetic sensor because Kim discloses that the magnetic sensor operates as a compass does, and thus the magnetic sensor is a magnetometer measuring a direction of the Earth’s magnetic field at the sensor) ; a second magnetic sensor unit disposed in the second body (Figure 2), (Paragraphs [0158],[0159] / note the inclination sensor in region R2 / B2), the second magnetic sensor unit being and configured to detect an intensity of an external magnetic field applied to the second magnetic sensor unit, and generate second azimuth information representing a direction in which the second body part is oriented (Paragraphs [0158]-[0160] / note this is a property of the magnetic sensor because Kim discloses that the magnetic sensor operates as a compass does, and thus the magnetic sensor is a magnetometer measuring a direction of the Earth’s magnetic field at the sensor); and a control unit configured to receive the first and second azimuth information from the first and second magnetic sensor units, respectively, and calculate an angle between the first and second body parts (Paragraphs [0370]-[0372] / note that the control unit must calculate the angle between the body parts in order to know if the angle between the body parts is or is not within the predetermined reference range, and also note Paragraph [0154]).
As to Claim 2,
Kim discloses in a three-dimensional coordinate system having an origin on an axis of rotation of the first body relative to the second body, the first azimuth information includes a first azimuth vector connecting the origin to a first point defined by external magnetic field components in first and second directions, the second azimuth information includes a second azimuth vector connecting the origin to a second point defined by external magnetic field components in third and fourth directions, the first direction is substantially parallel to a plane of the first body part, the second direction is substantially normal to the plane of the first body part, the third direction is substantially parallel to a plane of the second body part, and the fourth direction is substantially normal to the plane of the second body part (Figure 2 / the above claim phrase is merely describing a hypothetical coordinate system that can be applied to the first and second bodies.  Kim discloses a similar type of object as applicant where the two bodies are connected and can rotate relative to each other, as seen when comparing Figure 2 of Kim and applicant’s Figure 2.  As such, the same coordinate system disclosed above can be said to exist in Kim).
As to Claim 3,
Kim discloses calculating an angle between the first and second body parts includes calculating an angle between the first and second azimuth vectors (Paragraphs [0370]-[0372], [0154] / note that this is a property of the system because any measured magnetic field from each respective sensor will be an angle between the first and second azimuth vectors).
As to Claim 6,
Kim discloses first and second interface units provided in the first and second body parts, respectively, wherein the control unit is configured to cause the first and second interface units to operate as one of an integrated interface or a split interface depending on a size of the calculated angle (Figure 2), (Paragraphs [0370]-[0372], [0382]-[0384],[0154] / note that this is a property of the system, where the first unit is the screen for B1, the second unit is the screen for B2).
As to Claim 9,
Kim discloses the first body part includes a first display, the second body part includes a second display, the first display and the second are arranged to form a single plane when the apparatus is an unfolded state, and the first display and the second display are arranged to face each other when the apparatus is in a folded state (Figure 2), (Paragraphs [0370]-[0372], [0382]-[0384]).
As to Claim 10,
Kim discloses A method of measuring an angle between first and second body parts of a foldable device, comprising: generating first azimuth information representing a direction in which the first body part is oriented based on an intensity of an external magnetic field at a first magnetic sensor unit (Figure 2), (Paragraphs [0370]-[0372], [0382]-[0384], [0158]-[0160] / note this is a property of the magnetic sensor because Kim discloses that the magnetic sensor operates as a compass does, and thus the magnetic sensor is a magnetometer measuring a direction of the Earth’s magnetic field at the sensor), the first magnetic sensor unit being disposed in the first body part (Figure 2), (Paragraphs [0158],[0159] / note the inclination sensor in region R1 / B1); generating second azimuth information representing a direction in which the second body part is oriented based on an intensity of the external magnetic field at a second magnetic sensor unit (Figure 2), (Paragraphs [0370]-[0372], [0382]-[0384], [0158]-[0160] / note this is a property of the magnetic sensor because Kim discloses that the magnetic sensor operates as a compass does, and thus the magnetic sensor is a magnetometer measuring a direction of the Earth’s magnetic field at the sensor), the second magnetic sensor unit being disposed in the second body part (Figure 2), (Paragraphs [0158],[0159] / note the inclination sensor in region R2 / B2); and calculating, by a control unit, an angle between the first and second body parts by using the first and second azimuth information received from the first and second magnetic sensor units (Paragraphs [0370]-[0372] / note that the control unit must calculate the angle between the body parts in order to know if the angle between the body parts is or is not within the predetermined reference range, and also note Paragraph [0154]).
As to Claim 11,
Kim discloses changing a state of an interface of the foldable device based on a calculated size of the angle (Paragraphs [0380]-[0382]).
As to Claim 12,
Kim discloses in a three-dimensional coordinate system having an origin on an axis of rotation of the first body relative to the second body, the first azimuth information includes a first azimuth vector connecting the origin to a first point defined by external magnetic field components in at least first and second directions, the second azimuth information includes a second azimuth vector connecting the origin to a second point defined by external magnetic field components in third and fourth directions, the first direction is substantially parallel to a plane of the first body part, the second direction is substantially normal to the plane of the first body part, the third direction is substantially parallel to a plane of the second body part, and the fourth direction is substantially normal to the plane of the second body part (Figure 2 / the above claim phrase is merely describing a hypothetical coordinate system that can be applied to the first and second bodies.  Kim discloses a similar type of object as applicant where the two bodies are connected and can rotate relative to each other, as seen when comparing Figure 2 of Kim and applicant’s Figure 2.  As such, the same coordinate system disclosed above can be said to exist in Kim).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) (US 2013/0215041) in view of Ando (JP 0949738 A).
As to Claim 4,
Kim does not disclose the type of magnetic sensor used for the inclination sensors, and thus does not disclose the first magnetic sensor unit includes a first fluxgate element configured to detect an external magnetic field component in a first direction, a second fluxgate element configured to detect an external magnetic field component in a second direction, and a first driving/detecting unit configured to apply at least first and second driving currents to the first and second fluxgate elements, respectively, and receive first and second pickup voltages from the first and second fluxgate elements, respectively, the second magnetic sensor unit includes a third fluxgate element configured to detect an external magnetic field component in a third direction, a fourth fluxgate element configured to detect an external magnetic field component in a fourth direction, and a second driving/detecting unit configured to apply at least third and fourth driving currents to the third and fourth fluxgate elements, respectively, and receive third and fourth pickup voltages from the third and fourth fluxgate elements, respectively, and the first direction is substantially parallel to a plane of the first body part, the second direction is substantially normal to the plane of the first body part, the third direction is substantially parallel to a plane of the second body part, and the fourth direction is a substantially normal to the plane of the second body part, each of the first fluxgate element, the second fluxgate element, the third fluxgate element, and the fourth fluxgate element includes a respective driving coil and a respective pickup coil that is wound on a respective magnetic body.
Ando discloses the magnetic sensor unit includes a fluxgate element (2a) configured to detect an external magnetic field component in a first direction (Figure 2), (Paragraph [0010]), a second fluxgate element (2b) configured to detect an external magnetic field component in a second direction (Figure 2), (Paragraph [0010]), and a first driving/detecting unit (3),(15) configured to apply at least first and second driving currents to the first and second fluxgate elements (Paragraphs [0010],[0011]), respectively, and receive first and second pickup voltages from the first and second fluxgate elements (Figures 1,2), (Paragraphs [0010],[0011]), respectively, the first fluxgate element having a main surface perpendicular to a main surface of the  second fluxgate element (Figure 2), each of the first fluxgate element, the second fluxgate element, the third fluxgate element, and the fourth fluxgate element includes a respective driving coil (11) and a respective pickup coil (13),(14) that is wound on a respective magnetic body (12) (Paragraph [0010]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kim to include using a fluxgate sensor for each of the first and second magnetic sensor units and their respective driving and detecting units to therefore include the first magnetic sensor unit includes a first fluxgate element configured to detect an external magnetic field component in a first direction, a second fluxgate element configured to detect an external magnetic field component in a second direction, and a first driving/detecting unit configured to apply at least first and second driving currents to the first and second fluxgate elements, respectively, and receive first and second pickup voltages from the first and second fluxgate elements, respectively, the second magnetic sensor unit includes a third fluxgate element configured to detect an external magnetic field component in a third direction, a fourth fluxgate element configured to detect an external magnetic field component in a fourth direction, and a second driving/detecting unit configured to apply at least third and fourth driving currents to the third and fourth fluxgate elements, respectively, and receive third and fourth pickup voltages from the third and fourth fluxgate elements, respectively, and the first direction is substantially parallel to a plane of the first body part, the second direction is substantially normal to the plane of the first body part, the third direction is substantially parallel to a plane of the second body part, and the fourth direction is a substantially normal to the plane of the second body part, each of the first fluxgate element, the second fluxgate element, the third fluxgate element, and the fourth fluxgate element includes a respective driving coil  and a respective pickup coil  that is wound on a respective magnetic body given the above disclosure and teaching of Ando in order to advantageously utilize a magnetic field sensing device that allows for the geomagnetic field and vector to effectively obtained even in the presence of a disturbance magnetic field (Paragraph [0026]).
(Note: By using the above two axis fluxgate sensors for each of the magnetic sensing units, the feature of “the first direction is substantially parallel to a plane of the first body part, the second direction is substantially normal to the plane of the first body part, the third direction is substantially parallel to a plane of the second body part, and the fourth direction is a substantially normal to the plane of the second body part” is a property of the system.  This is because placing the fluxgate sensing elements in the substrates inside the displace such that they can detect the angles based on the reference lines as seen in Figure 47, that at least one of the sensing elements for each magnetic sensor unit would have a direction parallel to a respective plane of a respective body part).
Claims 5, 7, 8, and 13-20 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) (US 2013/0215041) in view of Ando (JP 0949738 A) as applied to Claim 4 and in further view of Sato et al. (Sato) (US 2005/0283988).
As to Claims 5, 7, and 8,
Kim in view of Ando discloses each of the first fluxgate element, the second fluxgate element, the third fluxgate element, and the fourth fluxgate element includes a respective driving coil (11) and a respective pickup coil (13),(14) that is wound on a respective magnetic body (12) (Paragraph [0010]).
Kim in view of Ando do not disclose the first driving/detecting unit is configured to calculate the first azimuth information based on a shift of respective peaks of the first and second pickup voltages that occur in a same driving period, and the second driving/detecting unit is configured to calculate the second azimuth information based on a shift of respective peaks of the third and fourth pickup voltages that occur in a same driving period, the first magnetic sensor unit is configured to store a first origin offset and use the first origin offset at least in part as a basis for calculating the first azimuth information, and the second magnetic sensor unit is configured to store a second origin offset and use the second origin offset at least in part as a basis for calculating the second azimuth information, the control unit is configured to: store a first origin offset associated with the first magnetic sensor unit and modify the first azimuth information based on the first magnetic sensor unit; and store a second origin offset associated with the second magnetic sensor unit and modify the second azimuth information based on the second magnetic sensor unit.
Sato discloses the driving/detecting unit is configured to calculate the first azimuth information based on a shift of respective peaks of the first fluxgate sensor that occur in a same driving period, and the second driving/detecting unit is configured to calculate the second azimuth information based on a shift of respective peaks of the second fluxgate sensor that occur in a same driving period (Paragraphs [0136], [0159], [0185] / note that there are plural fluxgate sensors), the first magnetic sensor unit is configured to store a first origin offset and use the first origin offset at least in part as a basis for calculating the first azimuth information (Paragraph [0178]), and the second magnetic sensor unit is configured to store a second origin offset and use the second origin offset at least in part as a basis for calculating the second azimuth information (Paragraph [0178] / note the sensor unit is interpreted to include the storage device), the control unit is configured to: store a first origin offset associated with the first magnetic sensor unit and modify the first azimuth information based on the first magnetic sensor unit (Paragraphs [0159], [0178]); and store a second origin offset associated with the second magnetic sensor unit and modify the second azimuth information based on the second magnetic sensor unit (Paragraphs [0159], [0178]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kim in view of Ando to include the first driving/detecting unit is configured to calculate the first azimuth information based on a shift of respective peaks of the first and second pickup voltages that occur in a same driving period, and the second driving/detecting unit is configured to calculate the second azimuth information based on a shift of respective peaks of the third and fourth pickup voltages that occur in a same driving period, the first magnetic sensor unit is configured to store a first origin offset and use the first origin offset at least in part as a basis for calculating the first azimuth information, and the second magnetic sensor unit is configured to store a second origin offset and use the second origin offset at least in part as a basis for calculating the second azimuth information, the control unit is configured to: store a first origin offset associated with the first magnetic sensor unit and modify the first azimuth information based on the first magnetic sensor unit; and store a second origin offset associated with the second magnetic sensor unit and modify the second azimuth information based on the second magnetic sensor unit given the above disclosure and teaching of Sato in order to advantageously identify error (offset) in the output of the sensors so as to be able to correct this offset and thus minimize the error in the output of the sensors (see Paragraph [0159] with regard to the correction of the shift/offset).
As to Claims 13, 14, 15, 16, 19, and 20,
Kim does not disclose the type of magnetic sensor used for the inclination sensors, and thus does not disclose the first magnetic sensor unit includes a first fluxgate element configured to detect an external magnetic field component in a first direction, a second fluxgate element configured to detect an external magnetic field component in a second direction, and a first driving/detecting unit, the second magnetic sensor unit includes a third fluxgate element configured to detect an external magnetic field component in a third direction, a fourth fluxgate element configured to detect an external magnetic field component in a fourth direction, and a second driving/detecting unit, each of the first fluxgate element, the second fluxgate element, the third fluxgate element, and the fourth fluxgate element includes a respective driving coil and a respective pickup coil that is wound on a respective magnetic body, generating the first azimuth information includes: detecting at least first and second pickup voltages induced in the respective pickup coils of the first and second fluxgate elements; detecting a first peak of the first pickup voltage and a second peak of the second pickup voltage; and calculating a first shift of the first peak and a second shift of the second peak due to the external magnetic field components in the first and second directions, respectively, and generating the second azimuth information includes: detecting at least third and fourth pickup voltages induced in the respective pickup coils of the third and fourth fluxgate elements; detecting a third peak of the third pickup voltage and a fourth peak of the fourth pickup voltage; and calculating a third shift of the third peak and a fourth shift of the fourth peak due to the external magnetic field components in the third and fourth directions, respectively, generating the second azimuth information includes: detecting at least third and fourth pickup voltages induced in the respective pickup coils of the third and fourth fluxgate elements, during a same driving cycle: calculating the first shift includes determining a first representative voltage over a predetermined initial section of the first pickup voltage, calculating a first reference voltage by summing the first representative voltage and a first gap voltage, and determining a first time at which the first pickup voltage with time equals to the first reference voltage as a first peak occurrence time; calculating the second shift includes determining a second representative voltage over a predetermined initial section of the second pickup voltage, calculating a second reference voltage by summing the second representative voltage and a second gap voltage, and determining a second time at which the second pickup voltage with time equals to the second reference voltage as a second peak occurrence time; calculating the third shift includes determining a third representative voltage over a predetermined initial section of the third pickup voltage, calculating a third reference voltage by summing the third representative voltage and a third gap voltage, and determining a third time at which the third pickup voltage with time equals to the third reference voltage as a third peak occurrence time; calculating the fourth shift includes determining a fourth representative voltage over a predetermined initial section of the fourth pickup voltage, calculating a fourth reference voltage by summing the fourth representative voltage and a fourth gap voltage, and determining a fourth time at which the fourth pickup voltage with time equals to the fourth reference voltage as a fourth peak occurrence time, calibrating the first and second magnetic sensors to remove origin offsets thereof, the calibrating comprises: calculating first and second origin offsets of the first and second fluxgate elements and storing the first and second origin offsets in a data storage unit; calculating third and fourth origin offsets of the third and fourth fluxgate elements of the second magnetic sensor unit and storing the third and fourth origin offset magnitudes in the data storage unit; and applying the first to fourth origin offsets when calculating the angle between the first and second body parts, the first origin offset, the second origin offset, the third origin offset, and the fourth origin offset are calculated based on trajectories of peaks in the first pickup voltage, the second pickup voltage, the third pickup voltage, and the fourth pickup voltage while the foldable device is positioned parallel to at least two of xy, yz and zx planes and rotated 360 degrees, the calibrating comprises: obtaining measurement sensitivities in x-axis, y-axis, and z-axis directions of each fluxgate element of the first and second magnetic sensor units; obtaining a measurement sensitivity gain for each of the measurement sensitivities in the x-axis, y-axis, and z-axis directions; and removing a deviation between the measurement sensitivities in the x-axis, y-axis, and z-axis directions based on the measurement sensitivity gains for the measurement sensitivities in the x-axis, y-axis, and z-axis directions, and wherein each of the measurement sensitivity gains for the measurement sensitivities in the x-axis, y-axis, and z-axis directions is determined based on a ratio of: (i) a difference between a maximum value and a minimum value of a calibration magnetic field used for calibrating the origin offset and (ii) a difference between maximum and minimum of voltage peak occurrence time in corresponding pickup voltage.
Ando discloses the magnetic sensor unit includes a fluxgate element (2a) configured to detect an external magnetic field component in a first direction (Figure 2), (Paragraph [0010]), a second fluxgate element (2b) configured to detect an external magnetic field component in a second direction (Figure 2), (Paragraph [0010]), and a first driving/detecting unit (3),(15) configured to apply at least first and second driving currents to the first and second fluxgate elements (Paragraphs [0010],[0011]), respectively, and receive first and second pickup voltages from the first and second fluxgate elements (Figures 1,2), (Paragraphs [0010],[0011]), respectively, the first fluxgate element having a main surface perpendicular to a main surface of the  second fluxgate element (Figure 2), each of the first fluxgate element, the second fluxgate element, the third fluxgate element, and the fourth fluxgate element includes a respective driving coil (11) and a respective pickup coil (13),(14) that is wound on a respective magnetic body (12) (Paragraph [0010]), detecting a first peak of the first pickup voltage and a second peak of the second pickup voltage (Paragraphs [0010],[0011] / note by detecting the output of the fluxgate, any shift must also be detected), generating the first azimuth information includes: detecting at least first and second pickup voltages induced in the respective pickup coils of the first and second fluxgate elements (Figures 1,2), (Paragraphs [0010],[0011]), generating the second azimuth information includes: detecting at least third and fourth pickup voltages induced in the respective pickup coils of the third and fourth fluxgate elements (Figures 1,2), (Paragraphs [0010],[0011]), detecting a third peak of the third pickup voltage and a fourth peak of the fourth pickup voltage (Paragraphs [0010],[0011] / note by detecting the output of the fluxgate, any shift must also be detected), obtaining measurement sensitivities in x-axis, y-axis, and z-axis directions of each fluxgate element of the first magnetic sensor unit  (Paragraphs [0010],[0011] / note the fluxgate is a three axis fluxgate sensor); obtaining a measurement sensitivity gain for each of the measurement sensitivities in the x-axis, y-axis, and z-axis directions  (Paragraphs [0010],[0011] / note by obtaining the signal from the fluxgate elements, the gain must be obtained as it is part of the signal).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kim to include using a fluxgate sensor for each of the first and second magnetic sensor units and their respective driving and detecting units to therefore include the first magnetic sensor unit includes a first fluxgate element configured to detect an external magnetic field component in a first direction, a second fluxgate element configured to detect an external magnetic field component in a second direction, and a first driving/detecting unit, the second magnetic sensor unit includes a third fluxgate element configured to detect an external magnetic field component in a third direction, a fourth fluxgate element configured to detect an external magnetic field component in a fourth direction, and a second driving/detecting unit, each of the first fluxgate element, the second fluxgate element, the third fluxgate element, and the fourth fluxgate element includes a respective driving coil and a respective pickup coil that is wound on a respective magnetic body, generating the first azimuth information includes: detecting at least first and second pickup voltages induced in the respective pickup coils of the first and second fluxgate elements; detecting a first peak of the first pickup voltage and a second peak of the second pickup voltage, generating the second azimuth information includes: detecting at least third and fourth pickup voltages induced in the respective pickup coils of the third and fourth fluxgate elements, detecting a third peak of the third pickup voltage and a fourth peak of the fourth pickup voltage, obtaining measurement sensitivities in x-axis, y-axis, and z-axis directions of each fluxgate element of the first and second magnetic sensor units; obtaining a measurement sensitivity gain for each of the measurement sensitivities in the x-axis, y-axis, and z-axis directions given the above disclosure and teaching of Ando in order to advantageously utilize a magnetic field sensing device that allows for the geomagnetic field and vector to effectively obtained even in the presence of a disturbance magnetic field (Paragraph [0026]).
Sato discloses calculating a first shift of the first peak and a second shift of the second peak due to the external magnetic field components in the first and second directions (Paragraphs [0136], [0159], [0178], [0185] / note that there are plural fluxgate sensors), respectively, and calculating a third shift of the third peak and a fourth shift of the fourth peak due to the external magnetic field components in the third and fourth directions, respectively (Paragraphs [0136], [0159], [0178], [0185] / note that there are plural fluxgate sensors), during a same driving cycle: calculating the first shift includes determining a first representative voltage over a predetermined initial section of the first pickup voltage (Paragraphs [0162] / note that X can be the representative voltage), calculating a first reference voltage by summing the first representative voltage and a first gap voltage (Paragraph [0162] / note that Xo can be the gap voltage, and the combination of X and Xo is the reference voltage, and further note that X-Xo is the same as X + -Xo), and determining a first time at which the first pickup voltage with time equals to the first reference voltage as a first peak occurrence time (Paragraph [0162] / note that by identifying when the reference voltages for X and Y equal the pickup voltages for X and Y, a first time has reasonably been determined); calculating the second shift includes determining a second representative voltage over a predetermined initial section of the second pickup voltage (Paragraphs [0162] / note that Y can be the representative voltage), calculating a second reference voltage by summing the second representative voltage and a second gap voltage (Paragraph [0162] / note that Yo can be the gap voltage, and the combination of Y and Yo is the reference voltage, and further note that Y-Yo is the same as Y + -Yo), and determining a second time at which the second pickup voltage with time equals to the second reference voltage as a second peak occurrence time (Paragraph [0162] / note that by identifying when the reference voltages for X and Y equal the pickup voltages for X and Y, a first time has reasonably been determined), calibrating the first and second magnetic sensors to remove origin offsets thereof (Paragraph [0159]), the calibrating comprises: calculating first and second origin offsets of the first and second fluxgate elements and storing the first and second origin offsets in a data storage unit (Paragraph [0159],[0178]); and applying the first and second origin offsets to compensate for offset errors during movement of a body part (Paragraph [0159]), the first origin offset and the second origin offset are calculated based on trajectories of peaks in the first pickup voltage and the second pickup voltage while the foldable device is positioned parallel to at least two of xy, yz and zx planes and rotated 360 degrees (Paragraphs [0149]-[0152], [0159] / note that there is no requirement that the above condition be invoked because there is no requirement that the foldable device be positioned in the claimed manner), the calibrating comprises: obtaining measurement sensitivities in x-axis, y-axis, and z-axis directions of each fluxgate element of the first and second magnetic sensor units (Paragraph [0136], [0185]); obtaining a measurement sensitivity gain for each of the measurement sensitivities in the x-axis, y-axis, and z-axis directions (Paragraph [0136], [0185]); and removing a deviation between the measurement sensitivities in the x-axis, y-axis, and z-axis directions based on the measurement sensitivity gains for the measurement sensitivities in the x-axis, y-axis, and z-axis directions (Paragraph [0159]), and wherein each of the measurement sensitivity gains for the measurement sensitivities in the x-axis, y-axis, and z-axis directions is determined based on a ratio of: (i) a difference between a maximum value and a minimum value of a calibration magnetic field used for calibrating the origin offset and (ii) a difference between maximum and minimum of voltage peak occurrence time in corresponding pickup voltage (Paragraph [0159], [0166], [0173]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kim in view of Ando to include using an offset correction process for each of the fluxgates to therefore include calculating a first shift of the first peak and a second shift of the second peak due to the external magnetic field components in the first and second directions respectively, and calculating a third shift of the third peak and a fourth shift of the fourth peak due to the external magnetic field components in the third and fourth directions, respectively, during a same driving cycle: calculating the first shift includes determining a first representative voltage over a predetermined initial section of the first pickup voltage, calculating a first reference voltage by summing the first representative voltage and a first gap voltage, and determining a first time at which the first pickup voltage with time equals to the first reference voltage as a first peak occurrence time; calculating the second shift includes determining a second representative voltage over a predetermined initial section of the second pickup voltage, calculating a second reference voltage by summing the second representative voltage and a second gap voltage, and determining a second time at which the second pickup voltage with time equals to the second reference voltage as a second peak occurrence time; calculating the third shift includes determining a third representative voltage over a predetermined initial section of the third pickup voltage, calculating a third reference voltage by summing the third representative voltage and a third gap voltage, and determining a third time at which the third pickup voltage with time equals to the third reference voltage as a third peak occurrence time; calculating the fourth shift includes determining a fourth representative voltage over a predetermined initial section of the fourth pickup voltage, calculating a fourth reference voltage by summing the fourth representative voltage and a fourth gap voltage, and determining a fourth time at which the fourth pickup voltage with time equals to the fourth reference voltage as a fourth peak occurrence time, calibrating the first and second magnetic sensors to remove origin offsets thereof, the calibrating comprises: calculating first and second origin offsets of the first and second fluxgate elements and storing the first and second origin offsets in a data storage unit; calculating third and fourth origin offsets of the third and fourth fluxgate elements of the second magnetic sensor unit and storing the third and fourth origin offset magnitudes in the data storage unit; and applying the first to fourth origin offsets when calculating the angle between the first and second body parts, the first origin offset, the second origin offset, the third origin offset, and the fourth origin offset are calculated based on trajectories of peaks in the first pickup voltage, the second pickup voltage, the third pickup voltage, and the fourth pickup voltage while the foldable device is positioned parallel to at least two of xy, yz and zx planes and rotated 360 degrees, the calibrating comprises: obtaining measurement sensitivities in x-axis, y-axis, and z-axis directions of each fluxgate element of the first and second magnetic sensor units; obtaining a measurement sensitivity gain for each of the measurement sensitivities in the x-axis, y-axis, and z-axis directions; and removing a deviation between the measurement sensitivities in the x-axis, y-axis, and z-axis directions based on the measurement sensitivity gains for the measurement sensitivities in the x-axis, y-axis, and z-axis directions, and wherein each of the measurement sensitivity gains for the measurement sensitivities in the x-axis, y-axis, and z-axis directions is determined based on a ratio of: (i) a difference between a maximum value and a minimum value of a calibration magnetic field used for calibrating the origin offset and (ii) a difference between maximum and minimum of voltage peak occurrence time in corresponding pickup voltage given the above disclosure and teaching of Sato in order to advantageously identify error (offset) in the output of the sensors so as to be able to correct this offset and thus minimize the error in the output of the sensors (see Paragraph [0159] with regard to the correction of the shift/offset).
(Note: By using the above two axis fluxgate sensors for each of the magnetic sensing units, the feature of “the first direction is substantially parallel to a plane of the first body part, the second direction is substantially normal to the plane of the first body part, the third direction is substantially parallel to a plane of the second body part, and the fourth direction is a substantially normal to the plane of the second body part” is a property of the system.  This is because placing the fluxgate sensing elements in the substrates inside the displace such that they can detect the angles based on the reference lines as seen in Figure 47, that at least one of the sensing elements for each magnetic sensor unit would have a direction parallel to a respective plane of a respective body part. Note further that the phrase “the first origin offset, the second origin offset, the third origin offset, and the fourth origin offset are calculated based on trajectories of peaks in the first pickup voltage, the second pickup voltage, the third pickup voltage, and the fourth pickup voltage while the foldable device is positioned parallel to at least two of xy, yz and zx planes and rotated 360 degrees” is not positively recited and the prior art reasonably meats the claim when the foldable device is not positioned in the claimed manner.)
As to Claim 17,
Kim in view of Ando and Sato discloses the first origin offset and the second origin offset are used for generating the first azimuth information; and the third origin offset and the fourth origin offset are used for generating the second azimuth information (Paragraphs [0158]-[0160] of Kim / note that in the combination, the offset will be corrected for, and thus will have been used in generating the above azimuth information).
As to Claim 18,
Kim in view of Ando and Sato discloses the angle between the first body part and the second body part is calculated, by the control unit, by applying the first origin offset, and the second origin offset to the first azimuth information, and the third origin offset, and the fourth origin offset to the second azimuth information  (Paragraphs [0158]-[0160] of Kim / note that in the combination, the offset will be corrected for, and thus will have been used to calculate the angle).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2007/0063699 to Lee et al. which discloses a biaxial fluxgate sensor with control and driving circuitry, 2) US 2007/0239401 to Cho et al. which discloses calibrating the azimuth for a geomagnetic sensor, and 3) US 2002/0056202 to Tamura which discloses a hybrid three axis magnetic fluxgate sensor including folding of parts of the sensor device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858